By Binkelspiel, J.
Plaintiff sues defendant, alleging employment under a letter received by him from defendant, which was dated February 16, 1918, and which reads as follows! "Mr. T. R. Wingrave,
888 .South Prieur St., City.
"On receipt of this letter, kindly call at our office, we have received a cable from Porto Rioo which authorizes us to employ you. It is necessary to secure passage and it will be advisable for you to arrange to have the papers prepared Monday, and to leave here in time to sail from Hew York next Saturday, today a week.
Yours respectfully,
(Signed) G. R. Von Puhl."
Plaintiff further alleges that he called upon defendant, made all necessary arrangements for employment, and that defendant contracted to engage petitioner for a period of five months, to journey to Porto Rioo to take off a sugar crop for the firm of Aboy & Hernández, and for which defendant was their agent at the time of said employment; further that defendant engaged to pay plaintiff $300.00 per month and guaranteed plaintiff for five months contract to begin on leaving the port of Hew York; that he sailed from Hew York on February 33, 1918, for Porto Rioo; when arriving in Porto Rioo, he was assigned as an engineer to St. Sebastian Planta-tion of Aboy & Hernandez; that the employment continued for three months, when he was informed-that his-services would be no longer neoessary. He .further allege*,' that after being discharged; the-firmheretof'ore mentioned pa>d him for four months servioe*.- and authorized *465him to return home and there arrange, if possible,with defendant Von Puhl for the fifth and last month, for the ther $300.00; that a demand on Von Puhl was without -ill; wherefore, this suit.
defendant filed exception that the petition dis-olosed no cause or right of aotion, and under those exceptions judgment was rendered by the court a quo in favor of the defendant;- henoe this appeal.
It is elementary that third parties disclosing agency can not he held without a written agreement eMwwtiw1 as fgéauiijjsaan^K sureties» MMriMMessHg K*! tin an aotion of this character. C. C. Art. 3013 provides: "Communication of authority to third person. A mandatary who has communicated his authority to a person with whom he contracts in that capacity, is not answerable to the latter for anything done it,. beyond; unless he has entered into a personal guarantee." Levy vs. Lans, 38 Ann. 252; Stehn vs. Fasnecht Bros. 28 Ann. 84; Rosenthal vs. Meyers, 25 Ann. 403.
The judge a quo in deciding this case uses the following language: "ITefendant in making the contract sued on with plaintiff, acted-for and as the agent Aboy & Hernandez, to the full knowledge of plaintiff. Plaintiff may have a oause of aotion against Aboy. & Hernandez, principals. He has none against defendant, who acted solely as agent."
We are satisfied that the reasons above given, together with the authorities heretofore cited by us, dispose of this case properly.
It is therefore ordered, adjudged and decreed that the judgment of the court a quo be affirmed at plaintiff's costs.
Judgment affirmed.